Citation Nr: 0701669	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-17 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a sleep disorder, and if 
so, whether service connection should be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1961 to 
October 1964.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

After the April 2004 statement of the case was issued, the 
veteran twice submitted additional statements to the RO 
before the appeal was certified to the Board in August 2004.  
No supplemental statement of the case was issued by the RO.  
Since those statements addressed matters that were not at 
issue on appeal, however, no supplemental statement of the 
case was required.  See 38 C.F.R. § 19.31(b)(1) (supplemental 
statement of the case needed when the claimant submits 
additional, pertinent evidence pertaining to the appeal).  


FINDINGS OF FACT

1.  An unappealed December 2001 rating decision denied 
service connection for a sleep disorder.  

2.  Evidence received since December 2001, considered in 
conjunction with the record as a whole, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a sleep disorder and is not cumulative 
nor redundant of the evidence previously considered, but does 
not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSION OF LAW

1.  The unappealed rating decision in December 2001, which 
denied service connection for a sleep disorder, is final.  
38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1113 (2006).  

2.  New and material evidence has not been received with 
respect to the claim for service connection for a sleep 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a).  Generally, 
in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  See 38 U.S.C.A. §§ 5109A(b); 38 C.F.R. 
§ 20.1103.  

If new and material evidence is submitted or secured with 
respect to a previously denied claim, however, VA must reopen 
that claim and evaluate the merits of the claim in light of 
all the evidence, both new and old.  38 U.S.C.A. § 5108; 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997).  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened.  In addition, new and material evidence must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).    

In February 2001, the veteran filed a claim for service 
connection for a sleep disorder.  A rating decision denying 
that claim was issued in December 2001 because there was no 
evidence that the veteran had been diagnosed with a sleeping 
disorder and there was no evidence showing that a sleep 
disorder had been incurred during service.  The veteran was 
notified of the adverse decision.  The veteran did not file a 
notice of disagreement with respect to that decision, so the 
decision became final.  38 C.F.R. § 20.302(a).  

Since the February 2001 rating decision, the RO secured an 
evaluation by a sleep study clinic and the veteran submitted 
to the RO various statements about his sleep issues.  The 
veteran's statements are not new because he has previously 
submitted into evidence such statements about his sleep.  The 
sleep study evidence, however, had not previously been 
submitted to the RO, so it is "new" evidence.  

The sleep study report noted that the veteran has difficulty 
in initiating and maintaining sleep, and two common sleeping 
disorders were ruled out.  But no sleeping disorder was 
diagnosed at the sleep study clinic, or anywhere else.  
Without medical evidence that whatever sleeping problems the 
veteran has constitutes a disability, service connection 
cannot be granted.  Degmetich v. Brown, 104 F.3d 1328, 1330-
1332 (a currently existing disability is required to 
establish service connection).  Thus, while the sleep study 
evidence relates to an unestablished fact necessary to 
substantiate the claim, it is not sufficient to raise a 
reasonable possibility of sustaining the claim.  Accordingly, 
the veteran has failed to submit evidence to re-open his 
service connection claim for a sleeping disorder.  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's March 2003 letter describing the evidence needed to 
support the veteran's claim was timely mailed well before the 
May 2003 rating decision.  It described the evidence 
necessary to re-open his previously-denied claim as well as 
the evidence necessary to substantiate a service connection 
claim, identified what evidence VA was collecting, requested 
the veteran to send in particular documents and information, 
and identified what evidence might be helpful in establishing 
his claim.  As discussed below, the letter did not perfectly 
fulfill the VA's duty to the veteran, but since he had a 
meaningful opportunity to participate in the adjudication 
process, the errors are harmless.  See Overton v. Nicholson, 
20 Vet. App. 427, 439-444 (2006) (failure to provide timely 
notice is harmless if the claimant had a meaningful 
opportunity to participate in the processing of the claim).  

First, the March 2003 letter did not explicitly ask the 
appellant to send VA whatever evidence he had in his 
possession pertaining to his claim.  Neither he nor his 
representative have raised an objection to this or identified 
any prejudice arising from that omission.  Moreover, the 
veteran appears to understand that he can submit evidence in 
his possession because in his notice of disagreement, he 
stated that if he received any additional treatment for sleep 
problems, he would forward his treatment records to the RO.  

Second, the veteran was not given notice of what evidence was 
needed with respect to the rating criteria or effective date 
for service connection for service connection for a sleep 
disorder.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   
The veteran was not harmed by that delay because service 
connection was denied, rendering moot any disability rating 
issues.  

Third, the veteran was not given accurate notice of what new 
and material evidence was necessary to re-open his 
previously-denied claim.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006) (describing the notice required in cases to re-open 
a previously-denied claim).  The portion of the letter 
explaining the evidence required to re-open his previously-
denied claim used the wrong legal standard in describing 
"new and material evidence."  The letter stated that new 
and material evidence must bear directly and substantially 
upon the issue for consideration, whereas the standard in the 
regulation applicable to this claim provides that the 
evidence must relate to a fact necessary to substantiate the 
claim and must raise a reasonable possibility of sustaining 
the claim.  Compare 38 C.F.R. § 3.156 (2000) (effective for 
claims filed prior to August 29, 2001) with 38 C.F.R. § 3.156 
(2006) (effective for claims filed on or after August 29, 
2001).   In addition, the March 2003 letter did not address 
the December 2001 rating decision specifically.  Rather, the 
RO notified the veteran that he must submit evidence that 
bears on the issue for consideration, without explicitly 
identifying what those issues for consideration were.  

Nevertheless, the veteran was not harmed by those errors.  
One key missing element in this case is that the veteran has 
no disability.  Regardless of what notice was provided, if 
the veteran has no current disability, the claim would fail.  
Nor were the errors in the letter of a nature to prevent the 
veteran from producing proof of a current diagnosis.  As 
discussed above, it is clear from the notice of disagreement 
that the veteran understood that medical records relating to 
his claimed sleep disorder were required to establish his 
claim, but he came forward with no further records.  Thus, 
the veteran was not prejudiced by the errors in the 
March 2003 letter and no meaningful purpose would be served 
by remanding this case to cure those errors.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his claims file (which included his service medical 
records) and his requested treatment records from both St. 
Louis VA medical facilities.  The veteran was scheduled for 
an opportunity to present sworn testimony at a hearing, but 
declined to attend.  


ORDER

Having received no new and material evidence, service 
connection for a sleep disorder remains denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


